Citation Nr: 0020319	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  97-03 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for lung disability based 
on exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1961 
to September 1964, including service in Vietnam from May 1963 
to April 1964.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  This case was remanded by the Board in 
November 1998; it was returned to the Board in June 2000.

The Board notes that the veteran was scheduled for a hearing 
before a hearing officer at the RO in April 1999, but that he 
failed, without explanation, to report.  The Board also notes 
that the veteran was scheduled for a hearing before a 
traveling member of the Board in April 2000.  Several days 
prior to the date of the scheduled hearing, the veteran 
indicated that he could not attend the hearing for medical 
reasons.  Notably, however, he did not indicate that he 
desired to reschedule the hearing.  The record reflects that 
the RO thereafter attempted on several occasions and by 
multiple means to contact the veteran to clarify whether he 
still desired a hearing, to no avail, and that the veteran 
has not otherwise indicated that he still desires a hearing.  
Accordingly, the Board concludes that the veteran's failure 
to appear for his April 1999 hearing before a hearing officer 
and his cancellation of the April 2000 hearing before a 
member of the Board constitutes a withdrawal of all requests 
for a hearing.

The Board also notes that the veteran, in December 1996, 
raised the issue of entitlement to a total rating based on 
unemployability due to service-connected disabilities.  The 
record reflects that the RO thereafter, in January 1999, 
provided the veteran with a VA Form 21-8940, and advised him 
to complete and return that form.  The record reflects that 
the veteran has not returned the VA Form 21-8940, and no 
further communication has been received from either the 
veteran or his representative with respect to that issue.


FINDING OF FACT

The claim for service connection for lung disability based on 
exposure to Agent Orange is not plausible.

CONCLUSION OF LAW

The claim for service connection for lung disability based on 
exposure to Agent Orange is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for lung disability based on exposure to 
Agent Orange was denied by rating decision dated in July 
1981.  Subsequent to that decision, the provisions of 38 
C.F.R. § 3.309, relating to claims based on exposure to 
certain herbicide agents, became effective.  Since this claim 
is based on liberalizing legislation, it is a new claim.  See 
Spencer v. Brown, 4 Vet. App. 283, at 288-89 (1993), aff'd, 
17 F.3rd 368 (Fed. Cir. 1994).

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. §§ 
1110, 1131 (Supp. 2000); 38 C.F.R. § 3.303 (1999).  However, 
as a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of a well-grounded claim.  
38 U.S.C.A. § 5107(a).  If he has not, his claim must fail, 
and VA is not obligated to assist the veteran in its 
development.  38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  A well-grounded claim is a plausible claim, that is, 
a claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court has stated that the quality and quantity 
of evidence required to meet this statutory burden depends 
upon the issue presented by the claim.  Grottveit at 92-93.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  Id.

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

Service medical records show that the veteran reported, at 
his enlistment examination, a childhood history of whooping 
cough.  The records are negative for any reference to 
abnormalities affecting the veteran's lungs.

Private medical records for July 1984 to June 1995 show that 
the veteran was noted in July 1984 to have a history of 
bronchitis, but are negative for any diagnosis of lung 
disability until 1991, at which time he was diagnosed with 
chronic obstructive pulmonary disease (COPD).  Notably, none 
of the medical records address the etiology of his lung 
disability, other than to relate the onset to the use of 
tobacco.

In several statements on file, the veteran essentially argued 
that he developed lung disability secondary to exposure to 
Agent Orange in service.  He contended that he was diagnosed 
with COPD in 1981 and with emphysema in 1988.  

The veteran has not been diagnosed with, nor does he claim to 
have, lung cancer, and his current lung disability is not 
subject to presumptive service connection on an Agent Orange 
basis.  38 C.F.R. § 3.309(e) (1999).  Moreover, the record 
contains no medical or scientific evidence suggesting that 
his lung disability was caused by the veteran's claimed 
exposure to Agent Orange.

The Board notes that the only evidence supportive of an 
etiological relationship between Agent Orange exposure and 
his lung disability consists of the lay assertions of the 
veteran.  As the Court held in Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992), lay persons are not competent to offer 
medical opinions, so the assertions of lay persons concerning 
medical causation cannot constitute evidence of a well-
grounded claim.  Accordingly, the veteran's claim is denied.


ORDER

Entitlement to service connection for lung disability based 
on exposure to Agent Orange is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

